DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/28/2022 Restriction Requirement, claims 1-23 were pending and subject to a restriction.
In the Applicant’s 04/22/2022 Reply, an election was made without traverse.
Claims 1-23 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 10/01/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-23 were restricted between inventions I and II:

    PNG
    media_image1.png
    83
    565
    media_image1.png
    Greyscale

In reply, the Applicant elected invention I, without traverse. Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	
Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 2 recite products “compris[ing] an active component profile that is substantially similar to an active component profile” of a Cannabis flower (claim 1) or artificially designed Cannabis flower (claim 2). Terms of degree, such as “substantially” and “similar” are indefinite when the specification contains no “explicit guidelines” to distinguish from products which are not “substantially similar,” Ex parte Oetiker, 23 USPQ2d 1651, 1655 (1990); Ex parte Oetiker, 23 USPQ2d 1641; Seattle Box Co. v. Industrial Crating & Packaging, Inc.  221 USPQ 568, 574 and York Prods., Inc. v. Central Tractor Farm & Family Ctr., 40 USPQ2d 1619; Semmler v. American Honda Motor Co., 44 USPQ2d 1553. Each of the dependent claims 3-14 ultimately depend from claim 1 and fail to rectify the indefinite issues. 
The specification indicates that “substantially similar. . .can be defined as having at least 50% similarity to the profile found in the strain or combination of strains. . .can be defined as at least 50% similarity to the profile found in the strain or combination of strains. . .” ([0028]). This exemplary definition using “can be” does not explicitly define the term “substantially similar,” since the definition is open to additional meanings, i.e., “can be defined” vs., e.g., “is”. Claims 1 and 2 are indefinite, because neither the specification nor claims provide guidance on how much similarity constitutes “substantial similarity.” 
Furthermore, claims 1-14 leave unclear as to which aspect of the active component profile must be “substantially similar.” For example, the active component profile may be interpreted to be “substantially similar” in terms of the relative amounts of active components or could be interpreted to be “substantially similar” in terms of the relative number of active components present. The fact the claims give rise to at least two reasonable interpretations renders claims 1-14 indefinite. 
In addition, claims 1-5, 7, and 9-14 leave unclear as to what constitutes an “active component.” For example, cannabis is known to contain water, which is an active component against dehydration. Cannabis is known to contain chlorophyll, which is an “active component” in helping plants absorb energy and get nutrients from sunlight. Neither the specification nor claims provide guidance on determining the exact scope defining “active component” or what makes a component “active,” rendering claims 1-5, 7, and 9-14 indefinite. 
Claim 7 recites, “the substantial similarity comprises at least 50% of major components.” The transitional term "comprising” is inclusive or open-ended and does not exclude additional, unrecited elements. There is no guidance on determining the exact scope intended by “comprises at least 50% of major components.” Accordingly, the scope of the claim is indefinite, because the “substantial similarity,” itself indefinite, comprises at least 50% of major components, indicating it includes additional, unrecited elements, e.g., other than “at least 50% of major components.” 

35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US10092611B1 (issued 10/09/2018).
	US10092611B1 anticipates claims 1, 2, 5, and 6-12, because it describes an oral thin film for sublingual administration that includes a Cannabis concentrate. (col. 41, ll.17 to col. 45, l.11). US10092611B1 describes the Cannabis concentrate to include 17 major active cannabinoids, 14 major active terpenes, and 2 major active flavonoids. (col. 4, ll.9-28; col. 10, ll.34-43). US10092611B1 exemplifies specific embodiments of the Cannabis concentrate to include these major active cannabinoids, terpenes, and flavonoids. (cols. 69-78, Examples 1-8) at the same as, higher than, or lower than the amounts in natural cannabis (col. 25, l.33 to col. 32, l.27; col. 82, [34] to col. 88, [120],[123]), indicating that the profiles of these major active components are substantially the same as natural Cannabis or may be altered depending on extraction technique to contain more or less of particular actives and therefore substantially similar to designed profiles of the major active components. 
	
(2)	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earlenbaugh, E., “Cannabis breath strips go under the tongue, fly under the radar,” https://www.greenstate.com/explained/cannabis-breath-strips-go-tongue-fly-radar/ (01/26/2018). 
	Kin Slips is a sublingual cannabis composition on sale in the U.S. from at least as early as January 2018. (Earlenbaugh, E., “Cannabis breath strips go under the tongue, fly under the radar,” GreenState (01/26/2018). Kin Slips permit uptake into the blood of a user within 5 to 11 minutes and have an active component profile substantially similar to Cannabis (containing cannabinoids and terpenes, e.g., 2/3rds or 66.67% of active components, silent as to flavonoids):	“Nice Dream  A double dose formulated with relaxing cannabinoids and terpenes commonly found in indica strains.” 
	“Cloud Buster  Formulated with the most uplifiting cannabinoids and terpenes commonly found in sativa strains.”
	“Park Life  Formulated with pain-rellieving cannabinoids and terpenes commonly found in CBD strains.” 
	The Kin Slips sublingual cannabis compositions appear to be one in the same with the presently claimed sublingual cannabis compositions. Because Kin Slips are substantially identical to the claimed sublingual cannabis compositions, their properties are presumed to be inherent. The Office does not have the facilities to test and determine the chemical constituency of Kin Slips and compare those results to the claimed sublingual cannabis compositions. Therefore, the Applicant bears the burden of demonstrating a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case the Applicant, as inventor of both Kin Slips and the present claims, is in the best position to provide evidence demonstrating that Kin Slips are not one in the same with the claimed sublingual cannabis compositions. However, in the absence of such evidence, it appears the Applicant is attempting to obtain a patent on exactly the same product that the Applicant has been selling to the public since 2018.  
	
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US10092611B1 (issued 10/09/2018).
	US10092611B1 describes an oral thin film for sublingual administration that includes a Cannabis concentrate. (col. 41, ll.17 to col. 45, l.11). US10092611B1 describes the Cannabis concentrate to include 17 major active cannabinoids, 14 major active terpenes, and 2 major active flavonoids. (col. 4, ll.9-28; col. 10, ll.34-43). US10092611B1 exemplifies specific embodiments of the Cannabis concentrate to include these major active cannabinoids, terpenes, and flavonoids. (cols. 69-78, Examples 1-8) at the same as, higher than, or lower than the amounts in natural cannabis (col. 28, l.33 to col. 32, l.27; col. 82, [34] to col. 88, [120],[123]), indicating that the profiles of these major active components are substantially the same as natural Cannabis or may be altered depending on extraction technique to contain more or less of particular actives and therefore substantially similar to designed profiles of the major active components.
US10092611B1 explains that the oral thin film is typically dissolved (uptake) within about 30-300 seconds or about 1 second to 30 minutes, depending on whether the film is fast, moderate, or slow dissolving (col. 41, ll.27-42), overlapping the ranges of “less than 20 minutes” and “less than 10 minutes” in claims 3 and 4. US10092611B1 renders claims 3 and 4 obvious, because it explicitly describes or suggests sublingual cannabis compositions with a time of uptake overlapping the presently claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
US10092611B1 does not exemplify an embodiment comprising the composition of claim 1, wherein the active components are within 50% of relative amounts in the Cannabis flower as in claim 13. However, US10092611B1 renders claim 13 obvious, because it explicitly describes or suggests compositions comprising Cannabis concentrate including cannabinoids, terpenoids, and/or flavonoids or enriched in or depleted in these active components (col. 25, l.33 to col. 32, l.27), indicating active components in amounts similar to the source Cannabis flower. 
US10092611B1 does not exemplify an embodiment comprising the composition of claim 1, which consists of all-natural ingredients, as in claim 14. However, US10092611B1 renders obvious claim 14, because it describes or suggests compositions composed of all-natural products (col. 41, ll.56-67; col. 42, l.35-55; col. 43, ll.1-2,13-18; claim 15), which are obvious to employ to create a larger market share by offering additional sublingual cannabis compositions. 

Conclusion
Claims 1-23 are pending.
Claims 1-14 are rejected.
Claims 15-23 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655